As filed with the Securities and Exchange Commission on May , 2009 Registration No. 333-146779 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Post-Effective Amendment No. 2 to FORM S-1 Registration Statement Under The Securities Act of 1933 APPLIED NEUROSOLUTIONS, INC. (Exact name of Registrant as specified in its Charter) Delaware 3900 39-1661164 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) (IRS Employer Identification No.) 50 Lakeview Parkway, Suite 111 Vernon Hills, IL60061 (847) 573-8000 (Address and telephone number of registrants principal executive offices and principal place of business) David Ellison Chief Financial Officer 50 Lakeview Parkway, Suite 111 Vernon Hills, IL60061 (847) 573-8000 (Name, address and telephone number of agent for service) Copies to: ADAM EILENBERG, ESQ. Eilenberg Krause & Paul LLP 11 East 44th St., 19th Floor New York,
